Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 are indefinite in calling for a device or apparatus “configured… to simulate deformation” but lacking any structure in the claims to actually perform such a function.  
2.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Masuyama et al 2013/0299796 (see paragraph 0225).
The applied reference discloses the instant elastic (ie, rubber) mold used to mold a UV curable composition which is then cured—see paragraph 0225.  While the exact instant method for producing the mold and the molded article may not be taught in Masuyama et al, it is submitted that the instant mold and molded article are in fact taught in the reference, the mold and molded article of the applied reference being indistinguishable from the instant.  

Tsutsumi et al (see paragraphs 0004-0005) discloses a prior art device for designing casting molds that takes into account the contraction of the casting and the deformation resistance of the mold during solidification of the casting, the device employing a finite element analysis to simulate the deformation associated with the cooling and solidification of the casting.  In essence, the device of the prior art of Tsutsumi et al employs a finite element simulation very similar to the instant where shrinkage of a casting and mold deformation is used in place of curing shrinkage and mold deformation to design a mold in accordance with the result of the simulation.  It should be noted that the language “associated with curing of a UV curable composition” in claim 8 and corresponding limitations in claims 9 and 10 as well as “for producing a mold used for molding a UV curable composition” in claim 9 and “to mold the UV curable composition” in claim 10 constitute an intended use for the device and apparatus for which the prior art device of Tsutsumi et al is inherently capable of performing.    
4.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al 2013/0299796 in view of Ohashi et al 2005/0265685 (see paragraphs 
Masuyama et al discloses the formation of a flexible rubber mold against which a UV curable fluororesin is molded and subsequently cured using ultraviolet radiation.  The primary reference fails to teach that the fluororesin necessarily shrinks during cure and that the mold is designed based on a simulation of the shrinkage.  Ohashi et al (see Examples 4 and 5 in Table 1) teaches that a fluororesin shrinks during UV cure and it is submitted on this basis that the fluororesin of Masuyama et al would also exhibit some degree of shrinkage that would be compensated for by designing the mold to account for this shrinkage.  Additionally, the admitted prior art teaches that resins cured by UV radiation can exhibit a large degree of shrinkage, a feature that would clearly require designing the molds to account for this shrinkage.  Tsutsumi et al (see paragraphs 0004-0005) discloses a prior art method for designing casting molds that takes into account the contraction of the casting and the deformation resistance of the mold during solidification of the casting, the method employing a finite element analysis to simulate the deformation associated with the cooling and solidification of the casting.  In essence, the method of the prior art of Tsutsumi et al employs a finite element simulation very similar to the instant where shrinkage of a casting and mold deformation is used in place of curing shrinkage and mold deformation to design a mold in accordance with the result of the simulation.  It is submitted that one of ordinary skill in the mold making art would be aware of methods used to design molds to account for the contraction or shrinkage of the material being molded so that the prior art disclosure 
5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742